NOT FOR PUBLICATION                      FILED
                        UNITED STATES COURT OF APPEALS                    APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

In re: YOUSIF H. HALLOUM,                          No.   16-60059

                   Debtor.                         BAP No. 15-1291

------------------------------
                                                   MEMORANDUM*
YOUSIF H. HALLOUM,

                   Appellant,

  v.

MCCORMICK, BARSTOW, SHEPPARD,
WAYTE & CARRUTH; HILTON A.
RYDER, U.S. Trustee,

                   Appellees.

                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
                 Dunn, Taylor, and Jury, Bankruptcy Judges, Presiding

                                 Submitted April 11, 2017**

Before:        GOULD, CLIFTON, and HURWITZ, Circuit Judges.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Halloum’s request for oral
argument, set forth in his reply brief, is denied.
      Yousif Halloum appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s order allowing fees and

expenses to Halloum’s former counsel, and the BAP’s order denying rehearing.

We have jurisdiction under 28 U.S.C. § 158. We independently review the

bankruptcy court’s decision, see Law Offices of David A. Boone v. Derham-Burk

(In re Eliapo), 468 F.3d 592, 596 (9th Cir. 2006), and we affirm.

      The bankruptcy court did not abuse its discretion in awarding fees to

Halloum’s former counsel on the basis of the parties’ retainer agreement, because

counsel testified that Halloum had signed the agreement and that the parties did not

enter into a flat fee arrangement. See Stahl v. Simon (In re Adamson Apparel,

Inc.), 785 F.3d 1285, 1291 (9th Cir. 2015) (“Clear error exists when, although

there is evidence to support the lower court’s conclusion, the reviewing court is left

with the definite and firm conviction that a mistake has been made.” (citation and

internal quotation marks omitted)).

      We reject as without merit Halloum’s arguments that the BAP and the

bankruptcy court violated his due process rights.

      Halloum’s motion to file an oversize reply brief (Docket No. 18) is granted.

      AFFIRMED.




                                          2                                    16-60059